Title: From John Adams to Benjamin Waterhouse, 16 August 1812
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse
Quincy August 16 1812

You are So waggish and roguish with your Woofs and your Warps and your Webs, that I am almost afraid to write or Speak to you. Yet I wish We were nearer together.
I was a little alarmed at the Story of the pacific Commission. Some body was pleased to call the Sarcasms in the Repertory, “Severe.” They ought to have been called the Snarlings of Park the Puppy, and the Squealings of Park the Pigg.
It is become fashionable to call me “The Venerable.” It makes me think of the venerable Bede, the venerable Mead, the venerable Daniel Burgess, the venerable Savonnarola, the venerable Westley, the venerable Theodore Beza. The Gentlemen of the Navy Yard at Washington have lately called me the modern Nestor. I like that Title much better, Pray change the Title and say the venerable Washington the venerable Jefferson, and the venerable Madison: I have work it too long. It is become threadbare, upon me. Do not however, I pray you call me the “Godlike Adams,” “the Sainted Adams.” “Our Saviour Adams” “Our Redeemer Adams,” our Saviour on Earth and our “Advocate in Heaven” “The Father of his Country,” “The Founder of the American Republic”? “The Founder of the American Empire” &c &c &c These Ascriptions belong to no Man; no! nor to any twenty Men; nor to any hundred Men, nor to any thousand Men.
I am every day more and more Surprized at the Ignorance of my Countrymen of European History. In 1755 The History of Lewis 14th was familiar. Bona has done no more than he did. Swift Bolingbroke &c treat with contempt and Ridicule, the Imputations of Ambition for Universal Monarchy which were made against him by English, Dutch and Austrian Politicians.
The Agent of Louis 14 was Mesanger. His Name and Intrigues are mentioned in the Report of the Secret Committee of Parliamentappointed to enquire into the Conduct of Queen Anns Ministry after the Peace of Utrecht. He afterwards published an Account of his Mission and his Measures. Dr Cooper, I believe had one of them. Whether any Library in Boston or Cambridge now contains it I know not.
Smolletts History gives the War of 1709. 10. 11. 12. and the Exertions of England Holland and Austria in Allyance, to place the grand Duke Charles on the Throne of Spain, in opposition to the King of France who insisted upon placing the Duke of Anjou there and finally prevailed. The Earl of Peterborough and the Earl of Gallway commanded the British Forces. Have you never read of the Earl of Peterboroughs Saying, “Man might run about Spain to all Eternity with an Army at his heels, and drive all before him. Yet he never the nearer being Master of the Country.”?
About three hundred thousand Lives and incalculable Treasures were expended in that Question of Succession. The Allies lost all. France prevailed, and will again. An hundred thousand Monks may be killed in Arms or hanged for taking Arms, as there were then. But France will prevail to Secure the Allyance of Spain as She did then.  If Napoleon dies tomorrow it will make no Odds. Spain is Safer in Alliance with France than with England the real Nation knows it.
I Should like to See Belshams History of Queen Anns War, especially in Spain: but I have it not.
Adieu

John Adams